United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1430
                       ___________________________

                              David E. Zanders, Jr.

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

                                     U.S. Bank

                      lllllllllllllllllllll Defendant - Appellee

Chris Tiggs, in his official and individual capacity as US Bank Branch Manager;
   Angela Imming, in her official and individual capacity as US Bank District
Manager; Mike Helak, in his official and individual capacity as US Bank District
President; Rob Dapper, in his official and individual capacity as Human Resource
Vice President; Renee McCargar, in her official and individual capacity as Human
                              Resource Representative

                           lllllllllllllllllllll Defendants
                                   ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                           Submitted: January 4, 2017
                            Filed: January 9, 2017
                                [Unpublished]
                                ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________
PER CURIAM.

       David Zanders appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action brought under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e, et seq., and the Iowa Civil Rights Act, Iowa Code
Ann. § 216.1, et seq. After careful de novo review, we find no error in the district
court’s decision. Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                        -2-